Ingraham, P. J.:
This court has consistently refused to certify a question to the Court of Appeals or to allow an appeal to the Court of Appeals from an order denying a motion for a temporary injunction, excepting when the parties stipulate that on the determination of one question of law, which the court can determine, in favor *225of the plaintiff, the plaintiff would be entitled to a permanent injunction. The cases cited by the counsel for the moving party were all cases where the question was as to the constitutionality of a statute (as Miller v. City of New York, 202 N. Y. 430, where the sole question was as to the right of the plaintiff to maintain the action; County of Albany v. Hooker, 204 N. Y. 1); or where the action was brought to restrain the city of New York from exceeding the limit of indebtedness under the Constitution (Art. 8, § 10), and where the question was submitted to the court on conceded facts, and there were presented but questions of law based on those facts, as in Levy v. McClellan (196 N. Y. 178).
In a former case, involving the power to execute the contract, the Court of Appeals has decided that the amendments of 1912 to the Eapid Transit Act (Laws of 1891, chap. 4, as amd.) were constitutional, and the fundamental provisions of these contracts were authorized by the Eapid Transit Act, as amended by chapter 226 of the Laws of 1912. (Admiral Realty Co. v. City of New York, 206 N. Y. 110.) It was then settled that defendants would not commit an illegal act by the execution of these contracts. The other question, as to whether the execution of these contracts would be a waste of the funds of the city, was not a question of law, and, therefore, no question of law could be certified which the Court of Appeals would consider.
The motion is, therefore, denied, with ten dollars costs.
McLaughlin, Clarice and Scott, JJ., concurred; Laughlin, J., dissented.